Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 

Information Disclosure Statement
IDS(es) submitted on 7/26/2022 has/have been considered.

Response to Amendment
Amendment filed on 7/8/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claims are now newly rejected with the newly incorporated references of DeHaas and  Shatzkamer et al., as shown below.
Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 2015/0050922; hereinafter Ramalingam) in view of DeHaas (US 2009/0195445) in further view of Shatzkamer et al. (US 2008/0220740; hereinafter Shatzkamer).

Regarding claims 1 and 10, Ramalingam discloses an electronic apparatus comprising: 
a communicator ([0100]-[0103]: entry point security system 132 communicating with mobile devices entering the vicinity); and 
a processor configured to: 
control the communicator to allow a connection to an apparatus which is registered, and block the connection to an apparatus which is not registered ([0101]: mobile user enters a secure area and is required to connect and download security application and when leaving and not within the secure area or zone the mobile is deregistered or not allowed for connection or access any longer), 


Ramalingam discloses all the particulars of the claim except for the limitations of,
wherein the processor configured to:
in response to receiving a request from an external apparatus, the request for a registration of the external apparatus to the electronic apparatus, acquire location information on the external apparatus detected in a vicinity of the electronic apparatus, based on the location information indicating that the external apparatus exists in a zone where the external apparatus can be registered, register the external apparatus to connect the electronic apparatus

However, DeHaas does disclose 
in response to receiving a request from an external apparatus, the request for a registration of the external apparatus to the electronic apparatus, acquire location information on the external apparatus detected in a vicinity of the electronic apparatus, based on the location information indicating that the external apparatus exists in a zone where the external apparatus can be registered, register the external apparatus to connect the electronic apparatus ([0029]-[0031]: determining location of mobile device within defined zones/areas and allowing access or restricting access).
It would have been obvious before the effective filing date of the claimed invention to incorporate DeHaas’ disclosure to control accessibility of mobile devices within defined zones/areas.

Ramalingam in view of DeHaas discloses the feature of 
based on the location information indicating that the external apparatus does not exist in the zone, block the request so as not to register the external apparatus (DeHaas: [0024], [0030]: wherein after the location of the mobile device is determined and its outside predefined areas of business then the request for access is restricted i.e. blocking all wireless access [0011]);

Ramalingam in view of DeHaas discloses all the particulars of the claim but is unclear about the limitation of
store identification information on the external apparatus which has transmitted the request, and block a subsequent request for the registration from the external apparatus based on the stored identification information.
However, Shatzkamer does disclose the limitation of 
store identification information on the external apparatus which has transmitted the request, and block a subsequent request for the registration from the external apparatus based on the stored identification information (Abstract, claim 12: wherein the mobile device try to register for access but is denied and its identification information is placed on a blacklist wherein subsequent requests would be denied).
It would have been obvious before the effective filing date of the claimed invention to incorporate Shatzkamer’s disclosure to minimize wasteful requests from blacklisted devices.


Regarding claims 2 and 11, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured to identify whether the external apparatus exists in the zone in which the connection is allowed, within a predetermined connection allowance time ([Abstract; [0007], [0012], [0107]: if the current time goes beyond the allowed authorized period time) . 
Regarding claims 3 and 12, Ramalingam discloses the electronic apparatus according to claim 1, further comprising: 
an output unit configured to output an audio or an image, wherein the processor is configured to output the zone through the output unit ([0005]: sending to mobile device the security policy including a map of premises; [0006], [0008]: display emergency messages). 
Regarding claims 4 and 13, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured to transmit information on the zone, to enable another external apparatus to output the zone ([0005]: sending to mobile device the security policy including area security level within the various area of the premise). 
Regarding claims 5 and 14, Ramalingam discloses the electronic apparatus according to claim 1, further comprising: 
a user input configured to receive a user's input, wherein the processor is configured to set the zone, corresponding to a received user's input ([0006]: allowing mobile user to input log in information such as location information to attain security level). 
Regarding claims 6 and 15, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured to set the zone, by using an external apparatus ([0004], [0006], [0098]: use of mobile device management server to monitor and enforce security levels depending on mobile device’s location. 
Regarding claim 7, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured not to perform the registration based on identifying that two or more external apparatuses existed ([0007]: connection will be severed if these conditions occur, could be two or more conditions). 

Regarding claim 8, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured not to perform the registration with the external apparatus based on identifying that a distance of the external apparatus from the electronic apparatus exceeding a threshold value at the time when at least one external apparatus attempts to be connected to the electronic apparatus ([Abstract; [0007], [0012], [0107]: if the current time goes beyond the allowed authorized period time). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644